DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04-03-2019, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (U.S. Pub. No. 2020/0014443) with (W.O 2018163682/JP 2018003661 with filed date: February 2, 2018) and (Foreign Application Priority Data on Mar. 09, 2017). And in view of Nakahara (U.S. Pub. No. 2008/0212706).

Regarding claim 1, Kuwabara teaches a transceiver (1/800) (fig. 1, 9 -10) comprising: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]); 
a first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]);  
a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); 
 a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]) (see phase shifters that change the phase of RF signals are changed from the phase shifters 86 and 93 to phase shifters 46 and 53 (first and second phase shifters, and the phase shifter 46 according to the includes a distributor 461 serving as a first distributor); 
 a plurality of second phase shifters (46n/53/60) that shift phases of a plurality of the carrier wave signals distributed by the second distributor (464/62) (fig. 1-2, 11, page 5, par [0080, 0122-0123, 0142-0145]) (see a distributor 464 serving as a second distributor, and plurality of second phase shifters);  and 
a plurality of multipliers respectively connected to the plurality of first antenna elements (48/51) (fig. 1-2, page 3, 5, par [0033, 0081, 0083]) (see four transmission RF signals by multiplying), wherein outputs (RF OUT) of the plurality of first phase shifters (461/46) and outputs (RF OUT) of the plurality of second phase shifters (22/46n/53/464) are respectively connected to the plurality of multipliers (23/49/59) (fig. 1-2, 6, 10-11, page 1, 6, par [0008, 0012, 0093-0096]) (see The mixer 23 mixes the transmission baseband signal or the transmission IF signal output from the phase shifter 22, mixer 23 multiplies together a signal input from the phase shifter 22) and,
 ( the TX circuit 49 and each of the four transmission antenna elements 48 is shortest and equal. TX circuit 49 include four circuits each constituted by a phase shifter 46 and an amplifier 47). 
Kuwabara teaches the mixer see The mixer 23 mixes the transmission baseband signal or the transmission IF signal output from the phase shifter 22, mixer 23 multiplies together a signal input from the phase shifter 22 (fig. 10, page 1, par [0010, 0012]). But Kuwabara is not clearly said the mixer 23 is a multiplier.
However, Nakahara teaches the RF quadrature modulation section 104 causes 
the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kuwabara with Nakahara, in order to distributes a transmission signal 310 transmitted from a transmitter 300 into two transmission signals 311 and 312, and then transmits the transmission signals 311 and 312 to two antenna blocks, respectively.  An oscillator 303 generates a predetermined phase swept signal 313.  A phase shifter 302 is provided in one of the two antenna blocks, and transmits, from an antenna 305, a transmission signal 314 generated by adding a transmission signal 312 to the phase swept signal 313 easier (see suggested by Nakahara on page 1, par [0006]).

Regarding claim 13, Kuwabara teaches an adjusting (configuration/changes) method for phases in a transceiver (1/800) (fig. 1, 9-10, page 1, par [0006]), the transceiver including: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]);
 a first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]); 
a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); 
 a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]) (see phase shifters that change the phase of RF signals are changed from the phase shifters 86 and 93 to phase shifters 46 and 53 (first and second phase shifters, and the phase shifter 46 according to the includes a distributor 461 serving as a first distributor); 
a plurality of second phase shifters (46n/53/60) that shift phases of a plurality of the carrier wave signals distributed by the second distributor (464/62) (fig. 1-2, 11, page 5, par [0080, 0122-0123, 0142-0145]) (see a distributor 464 serving as a second distributor, and plurality of second phase shifters);  and
a plurality of multipliers respectively connected to the plurality of first antenna elements (48/51) (fig. 1-2, page 3, 5, par [0033, 0081, 0083]) (see four transmission RF signals by multiplying), wherein outputs (RF OUT) of the plurality of first phase shifters and outputs (RF OUT) of the plurality of second phase shifters are respectively connected to the plurality of multipliers (23/49/59) (fig. 1-2, 6, 10-11, page 1, 6, par [0008, 0012, 0093-0096]) (see The mixer 23 mixes the transmission baseband signal or the transmission IF signal output from the phase shifter 22, mixer 23 multiplies together a signal input from the phase shifter 22) and, ( the TX circuit 49 and each of the four transmission antenna elements 48 is shortest and equal. TX circuit 49 include four circuits each constituted by a phase shifter 46 and an amplifier 47), and
 a control unit (63) controls phases of the respective plurality of first phase shifters and the respective plurality of second phase shifters (fig. 9, page 3-4, 8, par [0042-0043, 0054-0055, 0118-0024]) (see the phase shifter 60 according to the present invention, the first distributor 61 distributes an input RF signal into a plurality of (n) first distributed signals having mutually different phases, the second distributors 62 each distribute a first distributed signal into a plurality of (m) second distributed signals having mutually different amplitudes, the controller 63 controls on/off of the second distributed signals, and the combiner 64 combines the second distributed signals that are controlled on).
Kuwabara teaches the mixer see The mixer 23 mixes the transmission baseband signal or the transmission IF signal output from the phase shifter 22, mixer 23 multiplies together a signal input from the phase shifter 22 (fig. 10, page 1, par [0010, 0012]). But Kuwabara is not clearly said the mixer 23 is a multiplier.
However, Nakahara teaches the RF quadrature modulation section 104 causes 
the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kuwabara with Nakahara, in order to distributes a transmission signal 310 transmitted from a transmitter 300 into two transmission signals 311 and 312, and then transmits the transmission signals 311 and 312 to two antenna blocks, respectively.  An oscillator 303 generates a predetermined phase swept signal 313.  A phase shifter 302 is provided in one of the two antenna blocks, and transmits, from an antenna 305, a transmission signal 314 generated by adding a transmission signal 312 to the phase swept signal 313 easier (see suggested by Nakahara on page 1, par [0006]).
 
Regarding claim 2, Kuwabara teaches the plurality of first antenna elements (48) are arrayed along a first axial direction and a second axial direction (beam steering) (page 1, par [0001, 0006, 0025]) (see a beam steering function by changing the phase of signals with phase shifters provided corresponding to respective antenna elements constituting an array antenna, and the transmission antenna element 48 is one of the antenna elements constituting a transmission array antenna...) 
In this case, the direction of the main beam can be changed from 0 to by changing the progressive phase shift from. An array is said to be End-fire array if the main beam is along the axis of the array. An array is said to be Broadside array if the main beam is perpendicular to the axis of the array. Therefore, first antenna elements (48) are arrayed along a first axial direction and a second axial direction
 
Regarding claim 7, Kuwabara teaches phases of the first phase shifter and the second phase shifter are variable (changing) (fig. 10, page 1-2, par [0006, 0010, 0017]) (see changing the phase of signals with the phase shifters), and the transceiver further comprises a control unit (63) that controls phases of the respective plurality of first phase shifters and the respective plurality of second phase shifters (fig. 9, page 3-4, 8, par [0042-0043, 0054-0055, 0118-0024]) 
(see the phase shifter 60 according to the present invention, the first distributor 61 distributes an input RF signal into a plurality of (n) first distributed signals having mutually different phases, the second distributors 62 each distribute a first distributed signal into a plurality of (m) second distributed signals having mutually different amplitudes, the controller 63 controls on/off of the second distributed signals, and the combiner 64 combines the second distributed signals that are controlled on).. 

Regarding claim 9, Kuwabara teaches a second antenna element (27/31) connected to the multiplier (23/33) (fig. 10, page 2, par [0017]).
See Nakahara on fig. 1, 5-6 on multiplier (1502/1503/1602/1603) to antenna (109/110).
 
Regarding claim 10, Kuwabara teaches a plurality of amplifying units (25/26/44/47) respectively inserted into between the plurality of first antenna elements (48-n) and the plurality of multipliers (23/42/55) (fig. 1, 10-11, page 2, par [0020-0022]). 
 
Regarding claim 11, Kuwabara teaches a plurality of amplifying units (25/26/44/47) respectively inserted into between the plurality of first antenna elements (48-n) and the plurality of multipliers (23/42/55) (fig. 1, 10-11, page 2, par [0020-0022]);  and 
a second antenna element (31/51/48n) connected to the multiplier (23/42/55) and the amplifier (52n) (fig. 1, 10-11, page 2, par [0020-0028]). 


Allowable Subject Matter
Claims 3-6, 8 and 12 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 3, Kuwabara teaches a transceiver (1/800) (fig. 1, 9 -10) comprising: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]);  first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]);  a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]). And 
Nakahara teaches the RF quadrature modulation section 104 causes 
the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]).

The above prior art of record, however, fail to disclose or render obvious: wherein with respect to a number of pieces M (M is an integer equal to or larger than 2) of the first antenna elements disposed in the first axial direction and a number of pieces N (N is an integer equal to or larger than 2) of the first antenna elements disposed in the second axial direction, the plurality of first antenna elements are divided into M first groups arranged in the first axial direction, positions in the first axial direction of the first groups being equal to one another, the first groups including the N first antenna elements arrayed along the second axial direction, the transceiver further comprises: M third distributors installed corresponding to the M first groups, the third distributors being connected to the N first antenna elements included in the first groups corresponding to the third distributors;  M first phase shifters respectively connected to the M third distributors;  and a changeover switch, the first distributor is connected to the M first phase shifters, and the changeover switch switches a connection destination of the first distributor to a transmission circuit or a reception circuit, as specified in the claim 3. 


Regarding dependent claim 5, Kuwabara teaches a transceiver (1/800) (fig. 1, 9 -10) comprising: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]);  first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]);  a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]). And 
Nakahara teaches the RF quadrature modulation section 104 causes 
the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]).
The above prior art of record, however, fail to disclose or render obvious: wherein with respect to a maximum number of pieces M (M is an integer equal to or larger than 2) of the first antenna elements disposed in the first axial direction and a maximum number of pieces N (N is an integer equal to or larger than 2) of the first antenna elements disposed in the second axial direction, the plurality of first antenna elements are divided into M first groups arranged in the first axial direction, positions in the first axial direction of the first groups being equal to one another, the first groups including N1 (2.ltoreq.N1.ltoreq.N) first antenna elements arrayed along the second axial direction, the transceiver further comprises: M third distributors installed corresponding to the M first groups, the third distributors being connected to the N1 first antenna elements included in the first groups corresponding to the third distributors;  M first phase shifters respectively connected to the M third distributors;  and a changeover switch, the first distributor is connected to the M first phase shifters, and the changeover switch switches a connection destination of the first distributor to a transmission circuit or a reception circuit, as specified in the claim 5. 
Regarding dependent claim 5, Kuwabara teaches a transceiver (1/800) (fig. 1, 9 -10) comprising: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]);  first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]);  a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]). And 
Nakahara teaches the RF quadrature modulation section 104 causes 
the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]). And
	Nagaishi (U.S. Pub. No. 2020/0358178) disclosed: The phase difference detector 50 feeds, as the phase shift amount for the default, the detected phase information (.PHI.1) to the phase shifter 30.  Also, the phase difference detector 50 may buffer the detected amplitude information (A1) and the detected phase information (.PHI.1), or may be stored in a storage device (fig. 1, par [0061, 0107, 0143]).  
The above prior art of record, however, fail to disclose or render obvious: memory connected to the plurality of first antenna elements via the plurality of multipliers, the memory storing a phase difference database in which phase differences of a plurality of transmission signals output to the plurality of first antenna elements via the plurality of multipliers or phase differences of a plurality of reception signals input from the plurality of first antenna elements via the plurality of multipliers and a phase difference of the carrier signal are associated, wherein the control unit reads out the phase differences of the plurality of transmission signals or the plurality of reception signals and the phase difference of the carrier wave signal from the phase difference database stored in the memory and controls the phase differences, as specified in the claim 8. 

Regarding dependent claim 5, Kuwabara teaches a transceiver (1/800) (fig. 1, 9 -10) comprising: a plurality of first antenna elements (27/31/48/51) (fig. 1, 10, page 1, par [0007, 0011, 0090]);  first distributor (61) that distributes a first data signal (baseband signal) (fig. 9, page 1, 3, par [0007, 0009, 0040-0041, 0050-0051]);  a second distributor (62/464) that distributes a carrier wave signal (fig. 2, 9, page 5, 8, par [0079-0081, 0118-0120]); a plurality of first phase shifters (46/53) that shift phases of a plurality of the first data signals distributed by the first distributor (461) (fig. 1-2, page 4-5, par [0072, 0074, 0078]), and three distributor (61, 62 and 62n) (fig. 9). And
Nakahara teaches the RF quadrature modulation section 104 causes the 90-degree phase shifter 1503 to shift the carrier wave signal 126 by 90 degrees, and causes the balanced modulator 1502 to modulate the shifted signal by using the quadrature modulated signal 123 outputted from the first waveform generation section 102 (fig. 5, page 7, par [0112]), and multipliers 1602 and 1603, a minus 45-degree phase shifter 1604, a plus 45-degree phase shifter 1605, and a carrier wave generated by each of the multipliers (1602 and 1603) (fig. 6, page par [0116]).
The above prior art of record, however, fail to disclose or render obvious: a sixth distributor that distributes a second data signal; and a plurality of third phase shifters that shift phases of a plurality of the second data signals distributed by the sixth distributor, wherein the control unit further controls phases of the respective plurality of third phase shifters, as specified in the claim 12. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 19, 2021